Cooper, J.,
delivered the opinion of the court.
Whatever may have been, or may be yet, the right of the-plaintiffs against Charlotte Rollins and the adult distributeesof Peter Rollins, deceased, growing out of the transaction sought to be proved by the plaintiffs, it cannot be enforced in this action.
The appropriation of the proceeds of the cotton delivered to the plaintiffs to the open account due by the intestate, and to an account due by the widow; and distributees, was made under an agreement with them as distributees.. The present suit is against the representative of Peter Rollins. In that estate an infant is equally interested with each of the adults, who were parties to the negotiation with the plaintiffs. The rights of this infant could not be separated from those of the other distributees, and protected by the judgment of a court of law. Satisfaction of' any judgment rendered against the administratrix would be made by sale of the property of the intestate, to. the prejudice not only of the adult distributees, who are not parties to the suit, but also to that of the infant, who is not a. party to the suit, and had no connection with the transaction sought to be proved. If the plaintiffs had offered to prove-the existence of another valid debt of the intestate of any precise or named amount, to the satisfaction - of which the proceeds of the cotton had been applied, a different question would have been presented. But this they did not propose to do. Whether the open account due by the intestate, proposed to be proved by the plaintiffs, was one dollar or five dollars or five hundred dollars, is not suggested. The plaintiffs made a prima facie case by introducing the notes sued on. The defendant then proved that she had delivered to the plaintiffs cotton belonging to her intestate of greater value than the sum due on the notes. The plaintiffs'then *416proposed to prove that the deceased, at his death, owed them another sum on open account, and afterwards the widow and adult distributees contracted a debt to plaintiffs, and that the sum of the open account due by the intestate, and the debt contracted by the widow and children, exceeded the value of the cotton. This may be true, and yet no right to recover on the notes sued on may have existed. For the value of the cotton exceeded the sum due on the notes, and, for aught that appears, or was offered to be proved, the amount due by the intestate on open account was not greater than the excess of the value of the cotton over the sum due on the notes, in which event, both account and notes would be paid. The agreement to apply the cotton to the account of the widow and adult distributees, leaving the notes a charge on the estate, was invalid and not enforceable against the representative of the estate.

Affirmed.